Name: Commission Regulation (EEC) No 2859/85 of 14 October 1985 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feeding stuffs and skimmed-milk powder intended in particular for feed for calves
 Type: Regulation
 Subject Matter: means of agricultural production;  processed agricultural produce;  marketing;  agricultural activity
 Date Published: nan

 15. 10 . 85 Official Journal of the European Communities No L 274/27 COMMISSION REGULATION (EEC) No 2859/85 of 14 October 1985 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 10 (3) thereof, bags in certain cases ; whereas a provision should therefore be adopted to that effect ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In the first subparagraph of Article 4 (2) of Regulation (EEC) No 1725/79 , ' in bags containing not more than 50 kilograms' is hereby replaced by 'in bags or other closed or sealed packagings or containers, containing not more than 50 kilograms'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas Article 4 (2) of Commission Regulation (EEC) No 1725/79 (3), as last amended by Regulation (EEC) No 1096/85 (4), specifies that compound feedingstuffs must, for the purposes of that Regulation, be packed in bags containing not more than 50 kilo ­ grams ; whereas experience has shown that it is advisable to use packagings or containers other than This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 October 1985 . For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2) OJ No L 137, 27 . 5 . 1985, p. 5 . ( 3) OJ No L 199, 7 . 8 . 1979, p. 1 . (4) OJ No L 117, 30 . 4 . 1985, p. 7 .